Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is dated as of April 10, 2006, and made
and entered into by and between The Wet Seal, Inc., a Delaware corporation (the
“Company”) and Gary White (the “Executive”).

WHEREAS, the Company desires to employ Executive as Chief Operating Officer and
Executive desires to be so employed; and

WHEREAS, the Company and Executive (collectively, the “Parties”) desire their
employment relationship to be governed by the terms set forth below.

THEREFORE, the Parties agree as follows:

 

  1. EMPLOYMENT

The Company hereby employs Executive and Executive hereby accepts employment
upon the terms and conditions set forth below.

 

  2. TERM

The term of this Agreement shall begin on April 2, 2006 (the “Effective Date”)
and end on April 1, 2009 (the “Term”).

 

  3. COMPENSATION

3.1 Base Compensation. For the services to be rendered by Executive under this
Agreement, Executive shall be entitled to receive, commencing as of the
Effective Date, salary at the annual rate of Four Hundred and Fifty Thousand
Dollars ($450,000) (“Base Compensation”) payable in twenty-six
(26) substantially equal installments per year. The Base Compensation shall be
reviewed annually for possible increase by the Company’s Board of Directors
(“Board”).

3.2 Annual Bonus Compensation. Provided that Executive is employed as of the end
of each of the Company’s respective bonus periods, Executive shall be eligible
to receive bonus compensation targeted at 50% of his Base Compensation. The
maximum bonus opportunity shall be up to 100% of his Base Compensation. 40% of
the bonus will be based on Spring and 60% will be based on Fall operating income
results for the Company as a whole. Executive shall not be eligible for a bonus
under this provision if he is not employed as of the end of the period for which
the bonus is awarded. Any bonus under this provision shall be paid no later than
the end of March for Fall bonus payment and the end of August for Spring bonus
payment. For any period, the Company reserves the right to change the operating
metric(s) for purposes of measuring the bonus earned.

3.3 Options.

(a) On March 28, 2005, pursuant to and subject to the terms of the Company’s
stock option plan(s), Executive was granted non-qualified stock options to
purchase

 

1



--------------------------------------------------------------------------------

sixty thousand (60,000) shares of common stock of the Company. These options
vested or shall vest in three equal installments over three (3) years, on the
first, second and third anniversaries of the March 28, 2005 grant. Additionally,
subject to the approval of the Board, pursuant to and subject to the terms of
the Company’s stock option plan(s), Executive shall be granted non-qualified
stock options to purchase an additional one hundred and fifty thousand
(150,000) shares of common stock of the Company. These options shall vest in
three equal installments over three (3) years, on the first, second and third
anniversaries of the grant. With respect to each of the foregoing grants, the
exercise price shall be set in accordance with the terms of the plan under which
such options were or are granted and shall be subject to a written option
agreement in a form acceptable to the Company. Should Executive’s employment
cease for any reason prior to any vesting date, any granted but not yet vested
Stock Options shall be forfeited. The Stock Options shall be reviewed annually
for possible increase by the Company’s Board of Directors (“Board”).

3.4 Restricted Grant. On March 28, 2005, Executive was granted, in the
aggregate, 200,000 shared of Restricted Stock in The Wet Seal, Inc., which award
was and is subject to the conditions and restrictions set forth in The Wet Seal,
Inc. 2005 Stock Incentive Plan (“The Plan”). Such Restricted Stock was granted
in two equal installments of 100,000 shares each (“Tranche 1” and “Tranche 2”)
as follows:

(a) Tranche 1 vested or shall vest on March 28, 2006, the one year anniversary
of this grant, provided that the weighted average closing price of the Company’s
Stock for any trailing 20 trading days (the “20-Day Average”) during the
one-year period following this grant equals or exceeds $3.50 per share.

(b) On March 28, 2007, the second year anniversary of this grant, Tranche 2 may
vest in two equal installments as follows: (i) 50,000 shares shall vest if the
20-Day Average at any time after the second year anniversary of the grant
reaches or exceeds $4.00 per share, and (ii) 50,000 shares shall vest if the
20-Day Average at any time after the second year anniversary of the grant
reaches or exceeds $4.50 per share.

If any of the shares of Restricted Stock awarded on March 28, 2005 have not
vested by March 28, 2008, such shares of Restricted Stock shall automatically be
forfeited without the payment of any consideration to Executive. Should
Executive’s employment cease for any reason prior to any vesting date, any
granted but not yet vested Restricted Stock shall be forfeited. The Restricted
Stock Grants shall be reviewed annually for possible increase by the Company’s
Board of Directors (“Board”).

3.5 Benefits. Executive shall be entitled to participate in all pension,
medical, dental, vision, life insurance, disability and other benefit or
insurance plans established by the Company and made available to other
executives at his level, in accordance with the terms of such plans that are or
may be in effect during the Term.

3.6 Vacation and Other Benefits. Executive shall be entitled to three weeks
vacation per year in accordance with the Company’s vacation policy that is or
may be in effect during the Term.

 

2



--------------------------------------------------------------------------------

3.7 Expense Reimbursement Executive shall be reimbursed for reasonable business
expenses actually incurred, in accordance with the Company’s expense
reimbursement policy that is or may be in effect during the Term.

 

  4. POSITION AND DUTIES

4.1 Position. Executive shall serve as Chief Operating Officer of the Company
and shall report to the Company’s Chief Executive Officer. Executive shall be
responsible for the management of the following departments of the Company:
Arden B Field and Operations, Wet Seal Field and Operations, Construction, Real
Estate, Purchasing and Travel. Executive’s position is considered a 16(b)
officer of the Company and subject to all insider trading, blackout periods and
fiduciary responsibilities associated with such.

4.2 Devotion of Time and Effort. Executive shall use his good faith best efforts
and judgment (a) in performing Executive’s duties required hereunder and (b) to
act in the best interests of the Company. Executive shall work exclusively for
the Company during the Term and shall devote such time, attention and energies
to the business of the Company as are reasonably necessary to satisfy
Executive’s required responsibilities and duties hereunder.

4.3 Compliance With Policies. Executive shall observe all Company policies and
all reasonable rules and regulations adopted by Company in connection with the
conduct of its business, and shall render services in a competent, conscientious
and professional manner and as instructed by Company in all matters, including
those involving artistic taste and judgment.

 

  5. TERMINATION

5.1 Due to Death or Disability. If Executive dies during the Term, Executive’s
employment and this Agreement shall terminate as of the date of his death. The
Company also may terminate Executive if he becomes “disabled,” as defined below,
upon written notice to Executive, unless prohibited by law. For purposes of this
Agreement, the term “Disabled” shall mean having a physical or mental incapacity
as a result of which Executive becomes unable to continue the proper performance
of Executive’s duties hereunder for six (6) consecutive calendar months or for
shorter periods aggregating one hundred eighty (180) business days in any twelve
(12) month period, or, if this provision is inconsistent with any applicable
law, for such period or periods as permitted by law.

5.2 By the Company Without “Cause.” The Company may terminate Executive’s
employment without “Cause” (as hereinafter defined) at any time following the
Effective Date, subject only to compliance by the Company with the severance
requirements set forth in Section 5.5 below.

5.3 By the Company for “Cause.” The Company may terminate Executive’s employment
for “Cause” at any time. For purposes of this Agreement, “Cause” shall mean:

(a) Executive’s conviction of, or plea of nolo contendere to, any felony or any
crime involving the Company;

 

3



--------------------------------------------------------------------------------

(b) Executive’s commission of any act of theft, embezzlement or misappropriation
against the Company;

(c) The gross neglect, malfeasance or nonfeasance of Executive in the
performance of the services contemplated hereunder, when such conduct causes or
has the likelihood of causing material economic harm to the Company;

(d) A material breach of this Agreement by Executive;

(e) Any willful misconduct or unethical behavior related to Executive’s duties
hereunder or insubordination by Executive;

(f) The sexual, or other harassment by Executive of any employee, independent
contractor or customer of the Company; and/or

(g) Executive’s use of illegal drugs or his abuse of alcohol or legally
prescribed drugs.

5.4 By Executive For “Good Reason.” Executive may terminate his employment only
for Good Reason as defined below. In the event Executive seeks to terminate his
employment for Good Reason, Executive shall provide thirty (30) days written
notice to the Company describing the claimed event or circumstance constituting
Good Reason and setting forth Executive’s intention to terminate his employment
with the Company. In all cases, the Company shall have the opportunity to cure
any Good Reason identified by Executive within thirty (30) days of the Company’s
receipt of the written notice from Executive. For purposes of this Agreement,
“Good Reason” shall mean:

(a) The Company’s material beach of any of its obligations hereunder;

(b) Relocating Executive’s place of work, or the executive offices of the
Company, to a location other than in the County of Orange or the County of Los
Angeles, State of California, without Executive’s written consent; or

(c) A material reduction, without cause, in Executive’s title, responsibilities
or duties.

5.5 Termination Payments and Benefits:

(a) Earnings and Benefits Upon Termination. In the event that Executive’s
employment is terminated pursuant to Sections 5.1 through 5.4, on or about the
date of such termination (“Termination Date”), Executive (or his estate) shall
receive payment as provided in this Agreement for all compensation, unreimbursed
expenses incurred and other employee benefits accrued through the Termination
Date. In addition, as of the Termination Date, Executive shall be eligible to
continue his group medical benefits, at his sole expense, in accordance with and
subject to applicable law (“COBRA”).

(b) Severance. Only in the event that Executive’s employment is terminated by
the Company without “Cause” pursuant to Section 5.2 or there is a “Change of

 

4



--------------------------------------------------------------------------------

Control” as defined below, and subject to subpart (c) below, Executive shall be
eligible to receive severance pay in an amount equal to one years’ Base
Compensation. Severance payments for this one year period (the “Severance
Period”) shall be made in bi-weekly installments with the first payment
commencing on the latter of the first regular pay date after the Termination
Date or the tenth (10th) day after execution of the release described in subpart
(c) below. Except as provided in this Section 5.5, Executive shall not be
entitled to severance or any other payments in connection with his employment
and/or the termination thereof, and shall have no further right to receive
compensation or other consideration from the Company or have any other remedy
whatsoever against the Company, as a result of the termination of this Agreement
or the termination of his employment.

For purposes of this Agreement, “Change of Control” means the sale of all or
substantially all of the assets of the Company, or the sale or other transfer of
more than fifty percent (50%) of the equity ownership interests of the Company,
as a result of which either (a) there is a substantial change in your duties or
(b) your employment is terminated.

(c) Separation Agreement and General Release. To be eligible to receive
severance pay under this Section 5.5, Executive must execute and deliver (and
not revoke, if a revocation period is required by law) a separation agreement,
in a form acceptable to the Company and containing all provisions required by
the Company, including but not limited to (i) a general release by Executive of
any and all claims against the Company and any of its parents, subsidiaries,
affiliates, shareholders, members, partners, investors, officers, directors,
agents and employees (ii) a provision reducing Executive’s severance pay by any
income earned by Executive, whether as an employee, independent contractor or
otherwise, for services performed by Executive, during the Severance Period;
(iii) a confidentiality provision prohibiting disclosure by Executive; (iv) an
arbitration provision; (v) a provision prohibiting disparagement of the Company
by Executive; and (vi) a non admission of liability by the Company provision.

 

  6. NON-SOLICITATION, NON-COMPETITION

Executive acknowledges that by virtue of his prior positions, including
Executive’s position as Executive Vice President, Store Operations, Wet Seal
Division and Executive’s employment hereunder, he will have advantageous
familiarity with and knowledge about the Company and will be instrumental in
establishing and maintaining goodwill between the Company and its customers,
which goodwill is the property of the Company. Therefore, Executive agrees as
follows:

(a) During the Term of this Agreement, Executive will not engage (either
directly or indirectly, as shareholder, partner, officer, director, consultant,
employee or otherwise) in any enterprise, nor perform any services of any kind
whatsoever for or provide any financial assistance to any enterprise, in the
specialty retail clothing business other than through the Company or its
subsidiaries and their successors; provided, however, that this restriction
shall not apply following the termination of Executive’s employment prior to the
end of the Term pursuant to, and in accordance with, Sections 5.1 through 5.4;

(b) During the Term of this Agreement, and for a period of one year following
the cessation of Executive’s employment (whether such employment ends at the end
of the Term

 

5



--------------------------------------------------------------------------------

or as a result of the termination of this Agreement pursuant to Sections 5.1,
5.2, 5.3 or 5.4), Executive will not, either for himself or for any other person
or entity, directly or indirectly (i) solicit, induce, recruit or encourage any
of the Company’s employees to terminate their relationship with the Company,
and/or (ii) attempt to solicit, induce, recruit or encourage any of the
Company’s employees to terminate their relationship with the Company.

(c) During the Term of this Agreement, except within the final one hundred
twenty (120) days of the Term, Executive shall not seek, or negotiate for,
employment other than with the Company; provided, however, that this restriction
shall not apply following the termination of Executive’s employment prior to the
end of the Term pursuant to, and in accordance with, Sections 5.1, 5.2, 5.3 or
5.4.

(d) Executive acknowledges that any violation of any provision of this Section 6
by him will cause irreparable damages to the Company, that such damages will be
incapable of precise measurement and that, as a result, the Company will not
have an adequate remedy at law to redress the harm which such violations will
cause. Therefore, in the event of any violation of any provision of this
Section 6 by him, Executive agrees that the Company will be entitled to
injunctive relief including, but not limited to, temporary and/or permanent
restraining orders to restrain any violation of this Section 6 by Executive.

(e) It is the desire and intent of the Parties that the provisions of this
Section 6 shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any portion of this Section 6 shall be adjudicated to be invalid
or unenforceable, this Section 6 shall be deemed amended either to conform to
such restrictions as the court or arbitrator may allow, or to delete therefrom
or reform the portion thus adjudicated to be invalid and unenforceable, such
deletion or reformation to apply only with respect to the operation of this
Section 6 in the particular jurisdiction in which such adjudication is made. It
is expressly agreed that the arbitrator in any arbitration hereunder shall have
the authority to modify this Section 6 if necessary to render it enforceable, in
such manner as to preserve as much as possible the Parties’ original intentions,
as expressed herein, with respect to the scope hereof.

 

  7. TRADE SECRETS

7.1 Executive specifically agrees that he will not, at my time, whether during
or subsequent to the Term, in any fashion, form or manner, except in furtherance
of Executive’s duties at the Company or with the specific written consent of the
Company, either directly or indirectly use or divulge, disclose or communicate
to any person, in any manner whatsoever, any confidential information of any
kind, nature or description concerning any matters affecting or relating to the
business of the Company (the “Proprietary Information”), including (i) all
information, formulae, compilations, software programs (including object codes
and source codes), devices, methods, techniques, drawings, plans, experimental
and research work, inventions, patterns, processes and know-how, whether or not
patentable, and whether or not at a commercial stage related to the Company or
any subsidiary thereof (ii) buying habits or practices of any of its customers,
(iii) the Company’s marketing methods and related data, (iv) the Company’s costs
of materials, (v) the prices it obtains or has obtained or at which it sells or
has sold its products or services, (vi) lists or other written records used in
the Company’s business,

 

6



--------------------------------------------------------------------------------

(vii) compensation paid to employees and other terms of employment, or
(viii) any other confidential information of, about or concerning the business
of the Company, its manner of operation, or other confidential data of any kind,
nature or description (excluding any information that is or becomes publicly
known or available for use through no fault of Executive or as directed by Court
order). The Parties hereto stipulate that as between them, Proprietary
Information constitutes trade secrets that derive independent economic value,
actual or potential, from not being generally known to the public or to other
Persons who can obtain economic value from its disclosure or use and that
Proprietary Information is the subject of efforts which are reasonable under the
circumstances to maintain its secrecy and of which this Section 7.1. is an
example, and that any breach of this Section 7.1 shall be a material breach of
this Agreement. All Proprietary Information shall be and remain the Company’s
sole property.

7.2 Executive agrees to keep confidential and not to use or divulge except in
furtherance of Executive’s duties at the Company any confidential or proprietary
information of any customer of the Company to which Executive may obtain access
during the Term. Executive acknowledges and agrees that a breach of this
Section 7.2 shall be a material breach of this Agreement.

 

  8. INVENTIONS

8.1 Executive agrees to disclose promptly to the Company any and all concepts,
designs, inventions, discoveries and improvements related to the Company’s
business (collectively, “Inventions”) that Executive may conceive, discover or
make from the beginning of Executive’s employment with Company until the
termination thereof; whether such is made solely or jointly with others, whether
or not patentable, of which the conception or making involves the use of the
Company’s time, facilities, equipment or personnel.

8.2 Executive agrees to assign, and does hereby assign, to the Company (or its
nominee) Executive’s right, title and interest in and to any and all Inventions
that Executive may conceive, discover or make, either solely or jointly with
others, patentable or unpatentable, from the beginning of Executive’s employment
with the Company until the termination thereof.

8.3 Executive agrees to sign at the request of the Company any instrument
necessary for the filing and prosecution of patent applications in the United
States and elsewhere, including divisional, continuation, revival, renewal or
reissue applications, covering any Inventions and all instruments necessary to
vest title to such Inventions in the Company (or its nominee). Executive further
agrees to cooperate and assist the Company in preparing, filing and prosecuting
any and all such patent applications and in pursuing or defending any litigation
upon inventions covered hereby. The Company shall bear all expenses involved in
the prosecution of such patent applications it desires to have filed. Executive
agrees to sign at the request of the Company any and all instruments necessary
to vest title in the Company (or its nominee) to any specific patent application
prepared by the Company and covering Inventions which Executive has agreed to
assign to the Company (or its nominee) pursuant to Section 8.2 above.

8.4 The provisions of Sections 8.2 and 8.3 do not apply to any invention which
qualifies fully under the provisions of Section 2870 of the California Labor
Code, which provides in substance that provisions in an employment agreement
providing that an employee

 

7



--------------------------------------------------------------------------------

shall assign or offer to assign rights in an invention to his or her employer do
not apply to an invention for which no equipment, supplies, facilities, or trade
secret information of the employer was used and which was developed entirely on
the employee’s own time, except for those inventions that either (a) relate, at
the time of conception or reduction to practice of the invention: (i) to the
business of the employer or (ii) to the employer’s actual or demonstrably
anticipated research or development, or (b) result from any work performed by
the employee for the employer.

 

  9. SHOP RIGHTS

The Company shall also have a perpetual, royalty-free, non-exclusive right to
use in its business, and to make, use, license and sell products, processes
and/or services derived from any inventions, discoveries, designs, improvements,
concepts, ideas, works of authorship, whether patentable or not, including
processes, methods, formulae, techniques or know-how related thereto, that are
not within the scope of “Inventions” as defined above, but which are conceived
or made by Executive during regular working hours or with the use of the
facilities, materials or personnel of the Company.

 

  10. COPYRIGHT

Executive agrees that any work prepared for the Company that is eligible for
copyright protection under any U.S. or foreign law shall be a work made for hire
and ownership of all copyrights (including all renewals and extensions therein)
shall vest in the Company. In the event any such work is deemed not to be a work
made for hire for any reason, Executive hereby irrevocably grants, transfers and
assigns all right, title and interest in such work and all copyrights in such
work and all renewals and extensions thereof to the Company, and agrees to
provide all assistance reasonably requested by the Company in the establishment,
preservation and enforcement of its copyright in such work, such assistance to
be provided at the Company’s expense but without any additional compensation to
Executive. Executive agrees to and does hereby irrevocably waive all moral
rights with respect to the work developed or produced hereunder, including any
and all rights of identification of authorship and any and all rights of
approval, restriction or limitation on use or subsequent modifications.

 

  11. EXECUTIVE’S DUTIES ON TERMINATION

Upon termination of him employment, Executive will return immediately to the
Company all of the Company’s property in Executive’s possession or control,
including, but not limited to, phone cards, credit cards, reports, Proprietary
Information, software, keys, files, data, customer lists, equipment, and all
other tangible and intangible property belonging to the Company or relating to
Executive’s employment with the Company.

 

  12. THE COMPANY’S REPRESENTATIONS

The Company hereby represents and warrants that (a) it has the right to enter
into this Agreement and to incur the obligations incurred by it herein, (b) this
Agreement has been duly and validly authorized by the Company, and (c) the
provisions of this Agreement do not violate any other contracts or agreements to
which it is a party and that would adversely affect its ability to perform its
obligation hereunder.

 

8



--------------------------------------------------------------------------------

  13. EXECUTIVE’S REPRESENTATIONS

Executive hereby represents and warrants that (a) he has the right to enter into
this Agreement and to grant the rights granted by him herein and (b) the
provisions of this Agreement do not violate any other contracts or agreements to
which he is a party and that would adversely affect his ability to perform his
obligation hereunder.

 

  14. GENERAL PROVISIONS

14.1 Assignment, Binding Effect. Neither the Company nor Executive may assign,
delegate or otherwise transfer this Agreement or any of their respective rights
or obligations hereunder without the prior written consent of the other party,
except that the Company may assign this Agreement to its successors (through
acquisition, merger, reorganization or otherwise), and affiliate, parent or
subsidiary corporations. Any attempted prohibited assignment or delegation shall
be void. This Agreement shall be binding upon and inure to the benefit of any
permitted successors or assigns of the Parties and the heirs, executors,
administrators and/or personal representatives of Executive.

14.2 Notices. All notices, requests, demands and other communications that are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; the day after it is sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FedEx); and upon receipt, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:

If to the Company

Ms. Pam O’Connor

Senior Vice President, Human

Resources

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, CA 92610

Facsimile No.: (949) 699 4722

If to Executive:

Gary White

Chief Operating Officer

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, CA 92610

Any party may change its address for the purpose of this Notice provision by
giving the other party written notice of its new address in the manner set forth
above.

 

9



--------------------------------------------------------------------------------

14.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties, and supersedes all prior agreements, including the March 28, 2005
letter agreement between the Parties.

14.4 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms and covenants may be waived, only by a written instrument executed by
the Parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.

14.5 Provisions Severable. In case any one or more provisions of this Agreement
shall be invalid, illegal or unenforceable, in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not, in any way, be affected or impaired thereby. If any provision hereof is
determined by any court of competent jurisdiction or an arbitrator to be invalid
or unenforceable by reason of such provision extending the covenants and
agreements contained herein for too great a period of time or over too great a
geographical area, or being too extensive in any other respect, such provision
shall be interpreted to extend only over the maximum period of time and
geographical area, and to the maximum extent in all other respects, as to which
it is valid and enforceable, all as determined by such court or such arbitrator.

14.6 Governing Law. This Agreement shall be construed, performed and enforced in
accordance with, and governed by the laws of the State of California without
giving effect to the principles of conflict of laws thereof.

14.7 Counterparts. This Agreement may be executed in one or more counterparts
and delivered by facsimile, each of which shall. be deemed an original, but all
of which shall together constitute the same instrument.

14.8 Survival. Sections 6 through 16 shall survive the termination or expiration
of this Agreement.

 

  15. SERVICES UNIQUE

The services to be performed by Executive pursuant to this Agreement are of a
special, unique, unusual, extraordinary and intellectual character which gives
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated by damages in an action at law. Company may seek, but shall not be
limited to, equitable relief, by injunction or otherwise, in the event of a
default by Executive.

 

  16. ARBITRATION

In recognition of the fact that differences may arise between Executive and the
Company relating to certain aspects of Executive’s employment or the termination
of Executive’s employment, and in recognition of the fact that resolution of any
differences in the courts is rarely timely or cost effective for either party,
both the Company and Executive mutually agree

 

10



--------------------------------------------------------------------------------

to arbitrate disputes under the following terms and conditions in order to
establish and gain the benefits of a speedy, impartial and cost-effective
dispute resolution procedure.

16.1 Except as set forth in subparagraph 16.5, below, any dispute arising out of
or in any way related to Executive’s employment with the Company, will be
decided exclusively by final and binding arbitration, in Orange County,
California, pursuant to the procedures required by California law, including the
California Arbitration Act, California Code of Civil Procedure §§ 1281, et seq.
and governing case law including Armendariz v. Foundation Health Psychcare
Servs., Inc., 24 Cal.4th 83 (2000). The Claims covered include, but are not
limited to, claims for wages or other compensation due; claims for breach of any
contract or covenant, express or implied; tort claims; claims for
discrimination, including but not limited to discrimination based on race, sex,
sexual orientation, religion, national origin, age, marital status, handicap,
disability or medical condition or harassment on any of the foregoing bases;
claims for benefits, except as excluded herein; and claims for violation of any
federal, state or other governmental constitution, statute, ordinance,
regulation, or public policy. This agreement to arbitrate disputes shall not be
deemed to apply to a dispute if an agreement to arbitrate such a dispute is
prohibited by law.

16.2 The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court. Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award. The award rendered by the arbitrator shall be
conclusive and binding upon the Parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
Arbitrator will have the authority to hear and grant motions.

16.3 Except as required under governing law, including Armendariz v. Foundation
Health Psychcare Servs., Inc., 24 Cal.4th 83 (2000), each party shall pay its
own expenses of arbitration and the expenses of the arbitrator (including
compensation) shall be borne equally by the Parties.

16.4 EXECUTIVE AND THE COMPANY UNDERSTAND THAT, ABSENT THIS AGREEMENT, EXECUTIVE
AND THE COMPANY WOULD HAVE THE RIGHT TO SUE EACH OTHER IN COURT, AND THE RIGHT
TO A JURY TRIAL, BUT, BY THIS AGREEMENT, GIVE UP THAT RIGHT AND AGREE TO RESOLVE
BY ARBITRATION ANY AND ALL GRIEVANCES DIRECTLY OR INDIRECTLY RELATED TO THIS
AGREEMENT, EXECUTIVE’S EMPLOYMENT OR THE TERMINATION THEREOF.

16.5 Notwithstanding the above, Executive or the Company shall be entitled to
seek injunctive or other equitable, provisional relief from a court of competent
jurisdiction in Orange County, California upon a showing that any potential
arbitration award would be rendered ineffectual without such relief. However, if
any party seeks or obtains such injunctive relief, the merits of the dispute
and/or determination of any appropriate remedy (other than equitable,
provisional relief) shall be resolved in accordance with this Agreement.

 

11



--------------------------------------------------------------------------------

16.6 In the event that any of the foregoing arbitration provisions is held to be
unenforceable, such provision shall be deemed stricken and the remainder shall
be fully enforceable.

16.7 This agreement to arbitrate disputes shall apply to disputes involving the
Company as well as the Company’s parents, affiliates, subsidiaries, successors,
assigns, officers, directors, shareholders, employees and agents. Any
controversy regarding whether a particular dispute is subject to arbitration
shall be decided by the arbitrator.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.

 

THE WET SEAL, INC.

By:  

/s/ Joel Waller

Title:

 

C.E.O.

GARY WHITE

/s/ Gary White

Gary White

 

12